DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: “x” in “having x random players” is not defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190087661) in view of Huang et al (US 20100177969) further in view of Radford et al. "Unsupervised representation learning with deep convolutional generative adversarial networks" arXiv preprint arXiv:1511.06434 (2015).

As to claim 1, Lee discloses a system for automatically generating visual analytics for players in a sport (FIG. 1), comprising: 
a processor (see [0145]); 
a storage device (see [0145]) for storing a dataset of a plurality of videos of the players playing the sport (FIG. 1, shot videos 150; see [0061]-[0062]), the players being divided into two or more teams (see [0056]);
a set of executable instructions (see [0145]) executable on the processor configured to localize and track the players from the videos and identify each of the players (FIG. 2, player identification and tracking; see [0118]); 
an input module [interpretation from Applicant’s disclosure: FIG. 10, processing system 40 receiving videos from database storage 48] for receiving input of the plurality videos (FIG. 1 and [0061]-[0062], NEX system 110 receiving shot videos 150 recorded by computing device 130 from local memory or from a remote database); and 
a system (FIG. 1, NEX system 110 including a convolution neural network (CNN)) configured to determine which of the identified players control a ball and generate visual analytics describing the players that control the ball to generate performance statistics for each player controlling the ball (FIG. 1, Step 118 identifying a shooter, and Step 120 generating game analytics; see [0062]; see FIG. 12, shot quality analytics module 1240; see also FIGS. 4-8, showing game performance by players; note that the system is capable of performing the determination regardless of lack of calibration of said cameras). 
Lee fails to explicitly disclose processing each video in a region-of-interest (ROI), having x random players, wherein each ROI is cropped for each team to use as a reference template, wherein each player is cropped to produce a histogram that is computed to be compared with each of the templates to determine the team of the player; and a deep convolutional generative adversarial network.
However, Huang teaches processing each video in a region-of-interest (ROI), having x random players, wherein each ROI is cropped for each team to use as a reference template, wherein each player is cropped to produce a histogram that is computed to be compared with each of the templates to determine the team of the player [note that this is interpreted based on FIG. 4 and paragraph [0031] of Applicant’s disclosure describing player team identification using color histograms] (FIG. 3 and [0048]-[0053] a player blob 300 that can be used in the discrimination process … A rectangle 325, approximately centered at the boundary between the jersey 315 and shorts 320, is used to distinguish the player … two histograms are generated … In testing or running the classification, for an unknown blob (extracted from playfield-model-based segmentation process) in the soccer game videos two normalized color histograms for jersey and short regions are built as well … The discussion above provides details on the determination of which team a player is associated with; see [0015]-[0017], team classification of player/referee in soccer game videos based on a multi-histogram matching scheme; see [0024], both team multi-histogram models; see [0027], team target models represented as the multi-color histograms; see [0057], team templates represented as the color histogram; see also [0063], team template acquisition; see [0106] Run the object detection algorithm to collect the team template information; [0107] Generate MPEG-7 metadata which holds information about the field and team templates).
At the time before the effective filing date of the claimed invention it would have been obvious to modify Lee using the teachings of Huang to include processing each video in a region-of-interest (ROI), having x random players, wherein each ROI is cropped for each team to use as a reference template, wherein each player is cropped to produce a histogram that is computed to be compared with each of the templates to determine the team of the player in order to adopt a multi (e.g., two)-histogram based matching method to classify the players and referees in game videos and improve the efficiency of feature extraction and discrimination in histogram matching simultaneously (Huang; [0015], [0035]).
Although the system of Lee includes a convolution neural network (CNN), Lee fails to explicitly disclose a deep convolutional generative adversarial network.
However, Radford teaches a deep convolutional generative adversarial network (see page 3; Section 3 and Section 4).
At the time before the effective filing date of the claimed invention it would have been obvious to modify the combination of Lee and Huang using the teachings of Radford to include a deep convolutional generative adversarial network since adversarial networks learn good representations of images for supervised learning and generative modeling and to provide a more stable set of architectures for training generative adversarial networks for image classification tasks (Radford; INTRODUCTION and CONCLUSION).

As to claim 2, the combination of Lee, Huang and Radford further discloses wherein the performance statistics include a duration time that each player controls the ball (Lee; FIG. 12, ball release hand time 1266). 

As to claims 7-8, method claims 7-8 correspond to system claims 1-2, recite the same features as those recited in claims 1-2, respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 1-2.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190087661) in view of Huang et al (US 20100177969) further in view of Radford et al. "Unsupervised representation learning with deep convolutional generative adversarial networks" arXiv preprint arXiv:1511.06434 (2015) further in view of Spivak et al (US 20170333777).

As to claim 3, the combination of Lee, Huang and Radford fails to explicitly disclose further comprising a low-pass filter to smooth transition between different players controlling the ball to reduce misclassification. 
However, Spivak teaches further comprising a low-pass filter to smooth transition between different players controlling the ball to reduce misclassification (see [0136]). 
At the time before the effective filing date of the claimed invention it would have been obvious to modify the combination of Lee, Huang and Radford using the teachings of Spivak to include a low-pass filter in order to reduce image noise (Spivak; [0136]).

As to claim 9, method claim 9 corresponds to system claim 3, recite the same features as those recited in claim 3, and is therefore rejected for the same reasons as those used above in rejecting claim 3.

Claims 4-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190087661) in view of Huang et al (US 20100177969) further in view of Radford et al. "Unsupervised representation learning with deep convolutional generative adversarial networks" arXiv preprint arXiv:1511.06434 (2015) further in view of Wu et al (US 20190122120).

As to claim 4, the combination of Lee, Huang and Radford further discloses wherein the deep convolutional generative adversarial network further comprises two deep convolutional neural networks, a generator G and a discriminator D trained against each other (Radford; see generator and the discriminator in Section 3), wherein the generator takes a random noise vector, z (Radford; a uniform noise distribution Z as input), and returns an image, Xgen=G(z) (FIG. 1, G(z)).
The combination of Lee, Huang and Radford fails to explicitly disclose wherein the discriminator takes a real or a generated image, and outputs a probability distribution P(S|X)=D(X) over two image sources, wherein the discriminator is trained to maximize a log-likelihood of assigning a correct source while G tries to minimize it, wherein the optimization function V is given by: 

    PNG
    media_image1.png
    84
    418
    media_image1.png
    Greyscale

wherein the two networks converge to a Nash equilibrium so that D is maximally confused and G generates samples that resemble the training data. 
However, Wu teaches wherein the discriminator takes a real or a generated image, and outputs a probability distribution P(S|X)=D(X) over two image sources (FIG. 1, output D(X) of discriminator D 104; see [0030]), wherein the discriminator is trained to maximize a log-likelihood of assigning a correct source while G tries to minimize it, wherein the optimization function V is given by (see [0025]): 

    PNG
    media_image1.png
    84
    418
    media_image1.png
    Greyscale

wherein the two networks converge to a Nash equilibrium so that D is maximally confused and G generates samples that resemble the training data (see [0025]). 
At the time before the effective filing date of the claimed invention it would have been obvious to modify the combination of Lee, Huang and Radford using the teachings of WU to include wherein the discriminator takes a real or a generated image, and outputs a probability distribution P(S|X)=D(X) over two image sources, wherein the discriminator is trained to maximize a log-likelihood of assigning a correct source while G tries to minimize it, wherein the optimization function V is given by: 

    PNG
    media_image1.png
    84
    418
    media_image1.png
    Greyscale

wherein the two networks converge to a Nash equilibrium so that D is maximally confused and G generates samples that resemble the training data in order for the generator producing data and the discriminator classifying data to engage in a two -player minimax game to improve the performance of each other (Wu; [0025]).

As to claim 5, the combination of Lee, Huang, Radford and Wu further discloses wherein the deep convolutional generative adversarial network is further configured to replace pooling layers with convolutional layers for both the generator and discriminator using batch normalization after convolutional layers, ReLU activation in the generator and Leaky ReLU in the discriminator (Radford; Section 3 Architecture guidelines for stable Deep Convolutional GANs
_ Replace any pooling layers with strided convolutions (discriminator) and fractional-strided convolutions (generator).
_ Use batchnorm in both the generator and the discriminator.
_ Remove fully connected hidden layers for deeper architectures.
_ Use ReLU activation in generator for all layers except for the output, which uses Tanh.
_ Use LeakyReLU activation in the discriminator for all layers).


As to claim 6, the combination of Lee, Huang, Radford and Wu further discloses further comprising a generator and discriminator network to learn to generate images that resemble players with the ball (Wu; FIG. 1, generator G(z) 102 and discriminator D 104; see [0025]). 

As to claims 10-12, method claims 10-12 correspond to system claims 4-6, recite the same features as those recited in claims 4-6, respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 4-6.

Response to Arguments
Applicant’s amendments and arguments, filed on 11/18/2022, with respect to 112(a) rejection of claims have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Applicant’s amendments and arguments, filed on 11/18/2022, with respect to the rejection(s) of claim(s) 1 and 7 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang et al (US 20100177969).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482